COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      Daniel Wayne Tovar v. The State of Texas

Appellate case numbers: 01-15-00369-CR and 01-15-00370-CR

Trial court case numbers: CR23,522 and CR24,217

Trial court:              20th District Court of Milam County

       Our review of the above-referenced appeal requires a supplemental clerk’s record
containing the pre-trial sentencing investigation (PSI) report referenced at the March 13, 2015
sentencing hearing in the underlying cases. Accordingly, we order that the district court clerk file
a supplemental clerk’s record containing the PSI report by no later than January 6, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                   Acting individually


Date: December 3, 2015